DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/560,041 filed 18 May 2021. Claims 1-15 pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted 12 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An infinitely variable multi-epicyclic friction transmission system for an electric motor comprising: 5a casing for the system; a main shaft; a drum comprising a cylindrical drum configured to be stepped down to a narrower diameter at one end and which is disposed axially around the main shaft; 10wherein the drum is configured to bear rings comprising a series of inverted vee-rings, and splined on an outer circumferential surface so that the rings can slide longitudinally along the cylindrical drum; an axial flux motor comprising a stator which is fixedly located in a side plate of a casing for the system; 15a default thrust bearing mounted on the main shaft beteween a rotor and the stator to prevent physical contact therebetween; a plurality of twin planetary cone assemblies attached to at least one planetary carrier and disposed circumferentially around the cylindrical drum each twin planetary cone assembly comprising a torque tube and a planetary 20cone-hemisphere structure provided at each end of the torque 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art fails to disclose or teach the transmission containing the various cone, drum and shaft assemblies that are defined in claim 1. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3793910 discloses a friction drive that contains planetary cones, but lacks all the other design limitations set forth in claim 1.
4296647 discloses an assembly that contains planetary cone assemblies, but lack all the other design limitations set forth in claim 1.
3357277 discloses a friction transmission that contains planetary cone assemblies, but lack all the other design limitations set forth in claim 1.
3349642 discloses a friction transmission that contains planetary cone assemblies, but lack all the other design limitations set forth in claim 1.
3224300 discloses a friction transmission that contains planetary cone assemblies, but lack all the other design limitations set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659